Per Curiam.
The record in this cause having been considered by the Court, and the foregoing opinion prepared under Chapter 14553, Acts of 1929, adopted by the Court as its opinion, it is considered, ordered, and decreed by the Court that the decree of the court below should be, and the same is hereby, reversed and the cause is remanded with directions that a decree be entered for the complainant in accordance with the views expressed in the opinion.
Strum, C.J., and Whitfield, Ellis, Terrell, Brown and Buford, J. J., concur.